Citation Nr: 1432803	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  05-33 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation greater than 40 percent for osteophytosis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. All, Associate Counsel


REMAND

The Veteran had active military service from July 1973 to March 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2014, the Board remanded the issues on appeal for further development, to include additional VA examinations.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the February 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks an increased initial rating for osteophytosis of the lumbar spine, which has been evaluated as 40 percent disabling from February 13, 2004.  He also seeks entitlement to TDIU due to his service-connected disabilities.

In its February 2014 remand, the Board directed the agency of original jurisdiction (AOJ) to afford the Veteran a VA orthopedic examination to assess the severity of his lumbar spine disability.  The remand specified that the examination was to be conducted by a physician who had not previously examined the Veteran.  Among other things, the examiner was specifically directed to address the Veteran's contention that his functional losses due to his lumbar spine disability are tantamount to ankylosis.  Additionally, the examiner was to review the previous VA examination results and comment on the differences, reconciling or distinguishing current findings and current estimates as to loss of function with those previously provided.  Finally, the examiner was to offer an opinion on whether the Veteran's lumbar spine disability, either alone or in combination with his bilateral lower extremity radiculopathy, precluded him from securing and following substantially gainful employment.

The Board also directed the AOJ to provide a VA neurological examination, in support of his TDIU claim, to determine the functional impairment of the Veteran's service-connected bilateral lower extremity radiculopathy.  The remand specified that the examination was to be conducted by a physician.  The examiner was to offer an opinion on whether the Veteran's bilateral lower extremity radiculopathy, either alone or in combination with his lumbar spine disability, precluded him from securing and following substantially gainful employment.

The Board finds these examinations and opinions to be inadequate for several reasons.  As an initial matter, the Board specifically directed that both examinations be conducted by a physician.  Here, a physician's assistant performed both examinations.  Second, the examiner did not address the Veteran's contention that his functional losses due to his lumbar spine disability were tantamount to ankylosis.  The examiner also stated that she could not provide several of the requested opinions without resort to mere speculation, but failed to provide supporting analysis or reasons to explain why an opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (providing that such a "non-response" will cause the examination report to be inadequate).  Finally, the examiner cut-and-pasted her opinions from the lumbar spine examination into the neurological examination without modification, thus failing to address the questions posed by the Board with regard to that disability. 

After obtaining the necessary examinations and opinions, the Board directed the AOJ to refer the Veteran's claim for entitlement to a higher initial rating to the Under Secretary for Benefits or the Director, C&P Service, for extraschedular consideration.  The Board specifically stated that a copy of the decision must be included in the claims file.

A review of the record indicates the AOJ intended to obtain the requested opinion; however, it is unclear whether the Veteran's claim was in fact referred.  A June 2014 letter addressed to "C&P Review Staff" appears to seek review of the Veteran's claim, but no decision is of record.  On remand, the AOJ must complete the referral and associate a copy of the resultant determination with the Veteran's file. 

Finally, the Board directed the AOJ to provide the Veteran and his representative with a supplemental statement of the case (SSOC) if a benefit sought on appeal was not granted.  An appropriate amount of time was to be provided for response before the case was returned to the Board.  A review of the record shows that the AOJ did not comply with this directive.  Regulation requires issuance of a SSOC if, pursuant to a Board remand, the AOJ develops additional evidence.  38 C.F.R. § 19.31 (c).

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Thus, because the AOJ failed to substantially comply with the February 2014 remand directives, the Board must remand the Veteran's appeal for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination with a physician who has not previously examined the Veteran in order to determine the severity of the Veteran's lumbar spine disability.

The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The examiner should take a detailed history from the Veteran, conduct an examination, and ensure that all tests and consultations necessary to providing the opinions requested below are conducted.

In light of the examination results, the examiner should ascertain the severity of the Veteran's lumbar spine disability.  In so doing, the examiner should indicate whether the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should also indicate whether the Veteran's disability picture exhibits other factors, such as symptoms other than limited motion or pain.  All functional losses due to osteophytosis should be equated to a level of restricted motion, set forth in degrees of limited motion.

The examiner should address the Veteran's contention that his functional losses are tantamount to ankylosis.  The examiner should also review the previous examination results and comment on the differences, reconciling or distinguishing current findings and current estimates as to loss of function with those previously provided, including those provided in the 2010 examination and addendum.  Finally, the examiner should indicate whether the Veteran's lumbar spine disability alone or in combination with his service-connected bilateral lower extremity radiculopathy, precludes him from securing and following substantially gainful employment.

The examiner must provide a complete explanation for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA neurological examination with a physician to determine the functional impairment of the Veteran's service-connected bilateral lower extremity radiculopathy.

The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  The examiner should take a detailed history from the Veteran, conduct an examination, and ensure that all tests and consultations necessary to providing the opinion requested below are conducted.

In light of the examination results, the examiner should indicate whether the Veteran's bilateral lower extremity radiculopathy, either alone or in combination with the lumbar spine disability, precludes him from securing and following substantially gainful employment.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  All examination reports should be reviewed to ensure that they comply with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.  Should an examiner indicate that additional evidentiary development is required to arrive at an opinion, such development should be undertaken.

4.  After obtaining the above evidence, refer to the Veteran's claim for entitlement to a higher initial rating for osteophytosis of the lumbar spine to the Under Secretary for Benefits or the Director, C&P Service, for extraschedular consideration.  A copy of the decision must be included in the claims file.

5.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

